



Exhibit 10.3




Executive Waiver and Release Agreement


Name: Joseph R. Hinrichs









1.
Separation of Employment



Ford Motor Company (“Ford” or the “Company”) and I have reached a mutual
agreement that, pursuant to the below mutually satisfactory terms, my employment
with Ford shall terminate as of March 1, 2020 (“Separation Date”). After
February 7, 2020, I will perform my employment duties on an as needed basis and
as directed by Ford until the Separation Date.


I shall continue to be compensated at my current annual salary until the
Separation Date, provided, however, if I commence full-time employment with
another employer at any time prior to the Separation Date, I will from that time
forward cease to receive compensation from Ford. I agree and acknowledge that I
would not otherwise be entitled to continued employment through the Separation
Date as described in this paragraph but for my execution of this Agreement.
Notwithstanding any other provision of this Agreement to the contrary, if Ford
terminates my employment for Cause prior to the Separation Date, Ford shall have
no further obligations to me hereunder. For purposes hereof, “Cause” means (i)
my conviction of or plea of nolo contendere to any felony or a misdemeanor
involving moral turpitude, (ii) willful misconduct or gross negligence in
providing services to Ford, (iii) my violation of any securities laws or
regulations, (iv) my violation of any other laws that could negatively impact my
ability to provide services to Ford, or (v) my violation of any of my
obligations hereunder, or any conduct contrary to or in breach of my
representations and warranties set forth in Paragraph 6.


2.
Separation Benefits



In exchange for the consideration set forth herein, the sufficiency of which I
hereby acknowledge, and subject to my execution of, and continued compliance
with, this Waiver and Release Agreement (the “Agreement”):


a)
Upon my retirement from Ford and as of the Retirement Date, I will be eligible
to participate in Ford’s 2017 Select Retirement Program (“SRP”). I acknowledge
and agree that I would not otherwise be entitled to participate in the SRP but
for my execution of this Agreement. This Agreement is not a retirement
application. To start my SRP benefits, I understand that I must separately
submit a completed retirement application. If I do not, my retirement benefits
may be delayed.



b)
I will receive severance pay, subject to applicable taxation, in an amount equal
to two years of my annual salary, as of February 1, 2020, payable as follows:





1



--------------------------------------------------------------------------------





(i)
A lump sum payment in an amount equal to the first six months of pay to be paid
on, or as soon as reasonably practicable after, the first day of the seventh
month following the Separation Date, without interest; provided that, if I
obtain other employment within the first six months after the Separation Date,
the lump sum payment will be in an amount equal to the number of months of pay
between the Separation Date and the date on which I obtain other employment and
I will not be entitled to any other payments under this Section 2.b); and



(ii)
The remaining eighteen months of pay to be paid in equal monthly installments
commencing on, or as soon as reasonably practicable after, the first day of the
seventh month following the Separation Date; provided the monthly payments will
cease if I obtain other employment within two years of the Separation Date.



c)
If an award under the Annual Incentive Compensation Plan (“AICP”) is paid for
2019, I will be eligible to be considered for receipt of a full 2019 AICP
discretionary award(s) commensurate with my Leadership Level, as adjusted for
individual and corporate performance. If an award under the AICP is paid for
2020, I will be eligible to be considered for receipt of a 2020 AICP
discretionary award(s) commensurate with my Leadership Level, as adjusted for
individual and corporate performance, pro-rated to reflect the number of full
months I worked during 2020, in accordance with the terms of the AICP.



d)
The treatment of unvested stock awards, including those still in the performance
period, and stock options are described in Exhibit A.



e)
I will receive Company paid executive search services until I obtain other
employment, for up to 12 months, beginning in February 2020.



f)
I will receive other benefits in accordance with the terms set forth in Exhibit
A hereto. Plan documents shall govern the terms of the benefits contained in
Exhibit A.

 
I understand that in order to receive the consideration described in this
Section 2, I am required to (i) sign this Agreement and return the document to
Kiersten Robinson, Chief Human Resources Officer, no later than February 19,
2020 at 2:00pm Eastern Time, and (ii) no earlier than my Separation Date, and no
later than March 11, 2020, sign and return Exhibit B to this Agreement (the
“Second Release of Claims”) to Kiersten Robinson. I further understand that I
will not be entitled to the consideration in this Section 2 if I fail to timely
execute or revoke the Second Release of Claims, and that I shall forfeit any
unpaid consideration described in this Section 2, and shall be obligated to
repay any consideration paid pursuant to the terms of this Section 2 after I
execute this Agreement. I understand that my employment at Ford will end upon my
Separation Date and this Agreement will remain in effect, whether or not I
choose to sign and not revoke the Second Release of Claims.


3.
Release of Claims



In consideration of the benefits described herein, I unconditionally and
irrevocably waive, abandon and release any and all rights or claims of any kind
(including all claims that relate to my employment or termination of employment)
that I may have, or my heirs, executors, agents or assigns may have, against
Ford Motor Company, its affiliates or subsidiaries, respective officers,
directors, board members, agents or


2



--------------------------------------------------------------------------------





employees, and the employee benefit plans sponsored by the Company, and their
fiduciaries (the “Released Entities”).


Furthermore, I represent that (a) I have not sustained any injuries during the
time of my employment which are compensable as part of a workers’ compensation
claim, and (b) as of the date of my execution of this Agreement, I am not aware
of any non-compliance by the Released Entities with, or their potential
violation of, any federal or state statute, regulation, other administrative
guidance, or common law doctrine, including but not limited to non-compliance or
potential violation of any statute, regulation, guidance, or common law doctrine
regarding discrimination on the basis of age, sex, race, national origin,
religion, or other protected status. I understand that the Company has relied on
these material representations in determining the amount of the benefits
described herein and deciding to enter into this Agreement. Except as provided
in Paragraph 4 below, I agree not to start any proceedings of any kind against
the Released Entities relating in any way to my employment or the termination of
my employment and I agree to terminate any proceedings I may have begun or
withdraw from any I may be participating in relating to my employment. This
waiver and release includes, but is not limited to, any and all rights or
claims, whether known or unknown, I may have under all laws (including statutes,
regulations, other administrative guidance, and common law doctrines), such as
the following:


•
Anti-discrimination statutes, such as Title VII of the Civil Rights Act of 1964,
Sections 1981 and 1983 of the Civil Rights Act of 1866, and Executive Order
11,246, which prohibit discrimination in employment based on race, color,
national origin, religion or sex; the Federal Rehabilitation Act of 1973, which
prohibits discrimination in employment on the basis of handicap; the Americans
with Disabilities Act, which prohibits discrimination in employment on account
of disability; the Equal Pay Act, which prohibits paying men and women unequal
pay for equal work; or any other federal, state or local laws or regulations
prohibiting employment discrimination.



•
Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the Employee Retirement Income
Security Act of 1974, as amended, which among other things, protects employee
benefits; the Fair Labor Standards Act of 1938, which regulates wage and hour
matters; the Family and Medical Leave Act of 1993, which requires employers to
provide leaves of absence under certain circumstances; and any other federal
laws relating to employment, such as veterans’ reemployment rights laws.



•
Any other laws, such as any federal, state or local laws or regulations, or any
common law doctrines related in any way to employment, employment
discrimination, or workers compensation benefits, any federal, state or local
law enforcing employment contracts, either express or implied or requiring an
employer to deal with employees fairly and in good faith, and any other federal,
state, or local laws providing recourse for alleged defamation, slander, libel,
fraud, wrongful discharge, constructive discharge or tort-based claims,
including but not limited to, intentional infliction of emotional distress.



4.
Rights or Claims That Survive



I do not waive or release any rights or claims I may have that arise solely from
actions taken after this Agreement is signed or any rights or claims that are
not permitted by law to be waived or released, such as workers’ compensation
claims. I also do not waive and release any claims I may have against the
Company


3



--------------------------------------------------------------------------------





for reimbursement of authorized expenses if the expense was incurred prior to my
Separation Date. Rights or claims that the Company may have against me also
survive. Nothing in this Agreement shall be construed to affect the independent
right and responsibility of the Equal Employment Opportunity Commission (“EEOC”)
or a state or local fair employment practices agency acting as an EEOC referral
agency. I also understand that nothing in this Agreement or any other agreement
or document prohibits me from voluntarily communicating, without notice to or
approval by the Company, with any federal, state, or local government agency
(including law enforcement) about a potential violation of a federal, state, or
local law or regulation. Nothing in this Agreement or any other agreement or
document prohibits me from cooperating or participating in any investigation or
proceeding conducted by a federal, state, or local government agency charged
with enforcement of any law. However, to the extent an action or proceeding may
be brought by any government agency with respect to any alleged acts or
omissions prior to my execution of this Agreement, I expressly acknowledge and
agree that I have relinquished any entitlement to, and will not accept, any form
of monetary damages or any other form of relief in connection with any such
action or proceeding. Nothing in this Agreement shall prevent me from disclosing
factual information regarding any discrimination, harassment, retaliation, or
other unlawful employment practices I may claim to have experienced or witnessed
at Ford.


5.
Confidential Information



In consideration of the benefits described herein, I agree to keep secret and
forever hold in strictest confidence, and shall not, furnish, make available or
disclose to any third party or use for my benefit or the benefit of any third
party, any Confidential Information. By way of example and not limitation, I
agree and acknowledge that this duty includes the duty to not share or disclose
Confidential Information with any director or member of any board on which I
sit. As used in this Agreement, Confidential Information means any information
relating to the business or affairs of the Company, including but not limited to
information relating to financial statements, customer identities, potential
customers, employees, suppliers, servicing methods, equipment, product or
service programs, cycle plans, strategies and information, databases and
information systems, analyses, profit margins, comparative or futuring studies,
information relating to litigation and other disputes, public relations
strategies, or other proprietary information used by the Company, whether or not
generated by the Company or purchased by the Company through business
consultants. Confidential Information shall not include any information in the
public domain or becomes known in the industry through no wrongful act on my
part. I acknowledge that the Confidential Information is vital, sensitive,
confidential and proprietary to the Company.


I acknowledge and agree that my promise to keep confidential the Confidential
Information is reasonable and necessary for the protection of the Company’s
business interests, that irreparable injury will result to the Company if I
break my promise and that the Company may not have an adequate remedy at law if
I break or threaten to break my promise. Accordingly, I agree that in such
event, the Company will be entitled to immediate temporary injunctive and other
equitable relief, without the necessity of showing actual monetary damages,
subject to a hearing as soon thereafter as possible in a court of competent
jurisdiction. I agree to promptly pay the Company liquidated damages in an
amount equal to the value of the consideration described herein if I break my
promise and divulge Confidential Information, and any unpaid consideration shall
be forfeited. However, nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
failing to keep my promise, including the recovery of any damages which it is
able to prove.




4



--------------------------------------------------------------------------------





Furthermore, I agree to abide by any ongoing duties I owe to the Company which
inure to the benefit of the Company, whether legal or contractual in nature,
which by their terms extend beyond the duration of my employment (such as
ongoing duties to reasonably assist the Company in securing its intellectual
property), to the extent they are not inconsistent with the provisions of this
Agreement.


With respect to my obligations to maintain in confidence any and all
confidential and/or trade secret information of the Company, I understand that
the Defend Trade Secrets Act of 2016 (“DTSA”), 18 U.S.C. § 1833(b), provides me
with immunity from criminal or civil liability under any federal or state trade
secret law for my disclosure of a trade secret that is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, provided that it is disclosed solely for the purpose of
reporting or investigating a suspected violation of law, or is made in a
complaint or other document filed in a lawsuit or other proceeding and the
document is filed under seal so that it is not disclosed to the public.


6.
Representations and Warranties



I hereby represent and warrant that I have not breached my duties of
confidentiality or loyalty to the Company, whether contractual or legal in
nature (including the duty to not make any disparaging statements and the duty
to comply with all securities laws and regulations), as of the date of execution
of this Agreement.


In the event that it is discovered at any time that I have breached or
threatened to breach any such obligation, either before or after the execution
of this Agreement, I agree to promptly pay the Company liquidated damages in an
amount equal to the value of the consideration described herein, and any unpaid
consideration described herein shall be forfeited. In addition, in the event
that I disparage or threaten to disparage, the Company (either before or after
this Agreement is executed), or it is discovered that I disparaged the Company
during my employment, I agree that such conduct shall be grounds for “for cause”
termination of my employment pursuant to Paragraph 1, and I agree to promptly
pay liquidated damages to the Company in an amount equal to the value of the
consideration described in Paragraph 2 and any unpaid consideration described
herein shall be forfeited.


However, nothing contained herein shall be construed as prohibiting the Company
from pursuing any other remedies available to it for failing to keep my promise,
including the recovery of any damages which it is able to prove. Nor shall
anything contained herein be construed as prohibiting the Company from pursuing
any other remedies available to it under other Company agreements and plans
applicable to me.




7.
Non-Compete and Non-Solicitation Agreement



In consideration of the benefits described herein, I also agree that until my
Separation Date, and for a period of two (2) years immediately following my
Separation Date, I shall not, directly or indirectly, work for or associate with
any business that competes in trade or commerce with Ford, its subsidiaries or
its affiliates, whether individually or as an owner, partner, agent, employee,
consultant, or otherwise. I acknowledge and agree that such competitive business
includes any dealership or other entity that sells or markets vehicles or other
products and/or services that compete with Ford, its subsidiaries or its
affiliates. I further agree to refrain until my Separation Date, and for two (2)
years following my Separation Date, from taking any action that will cause the
termination or interference of existing business relationships between or among


5



--------------------------------------------------------------------------------





Ford, its subsidiaries or its affiliates, on the one hand, and any of their
customers or suppliers with whom I had direct or indirect contact while working
for Ford, on the other. I further agree that Ford and its subsidiaries and
affiliates have invested substantial time and effort to identify, recruit, and
train their personnel and that, until my Separation Date and for a period of two
(2) years following my Separation Date (“Restricted Period”), I will not, either
directly or indirectly, on my behalf or on behalf of any other person or entity,
in any capacity, recruit, solicit for hire, or hire or assist others in
recruiting, soliciting for hire or hiring any person who is or during the
Restricted Period becomes an employee, agency employee, contract employee or
consultant of Ford or any of its subsidiaries or affiliates.


In the event that I breach the provisions of this Paragraph 7, I will be
required and agree to promptly repay the full amount of consideration provided
to me under Paragraph 2. However, nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
failing to keep my promise, including an injunction and/or the recovery of any
damages which it is able to prove.


8.
Return of Company Materials Upon Termination; Resignation from Boards



I acknowledge that all written and/or electronic materials or documents
containing Confidential Information prepared by me or coming into my possession
because of my employment with the Company is and shall remain the property of
the Company. I agree to make reasonable efforts to identify and locate all such
written materials or documents in my possession, custody or control and return
to the Company all such items in my possession, together with all copies of such
items, and any other Company property, equipment, or materials, upon execution
of this Agreement. By my execution of this Agreement, I hereby certify that I
have or will have complied with this paragraph by the date that I execute this
Agreement.


Thereafter, and until the Separation Date, the Company will, in its discretion,
make available to me such Confidential Information (or other Company
information) that it considers necessary for my performance of my employment
responsibilities. I will identify and return such information and any other
Company property, equipment, or materials to the Company (in the manner
described above) upon request, and in any event will do so upon the Separation
Date.


I further agree that by signing this Agreement, I also hereby resign immediately
from any other board of any related, subsidiary, or affiliate entity of Ford.


9.
Business Reputation



I acknowledge that the business reputation of the Company is a valuable asset. I
agree that I shall take no action which can be deemed to be inimical to the best
interests of the Company, including but not limited to: publishing material that
disparages the Company, participating in interviews disparaging the Company or
taking action in any other manner or way disparaging the Company. I acknowledge
and agree that such inimical conduct includes any statement or conduct on social
media or in any other forum that may tend to disparage or demonstrate
disapproval for the Company and/or its subsidiaries or affiliates, such as
“liking” a social media post critical of the Company or posting a comment on my
account, or on someone else’s post, disparaging the Company, as well as any
negative, disparaging, disapproving or dismissive language in any email or other
communication in response to or regarding any inquiry or discussion, public or
private, regarding my employment with the Company or departure therefrom. In the
event that I take an action that is deemed to be inimical to the best interests
of the Company, I agree to promptly pay liquidated damages to


6



--------------------------------------------------------------------------------





the Company in an amount equal to the value of the consideration described in
Paragraph 2 and any unpaid consideration described herein shall be forfeited.
However, nothing contained herein shall be construed as prohibiting the Company
from pursuing any other remedies available to it for failing to keep my promise,
including the recovery of any damages which it is able to prove.


10.
Legal Proceedings and Cooperation



I agree that I will, to the extent reasonably requested in writing, cooperate
with and serve in any capacity requested by the Company in any pending or future
investigation (including internal investigation), litigation or proceedings in
which the Company is a party, and regarding which I, by virtue of my employment
with the Company, have knowledge or information which the Company deems relevant
to said litigation, investigation, or proceedings including, but not limited to,
acting as the Company’s representative or on behalf of the Company in any said
investigation, litigation, or proceedings. I further agree that I will, without
the necessity for subpoena, provide in any jurisdiction in which the Company
requests, truthful testimony relevant to said investigation, litigation, or
proceedings.


I further agree to notify the Company within a reasonable period of time should
I learn of a subpoena or other court order requiring my participation in any
legal proceeding relating to or stemming from my employment with the Company.
“Reasonable period of time” means sufficiently in advance of the date on which I
must respond to such subpoena or other court order so that the Company can
intervene to challenge or quash such subpoena or other court order.


11.
No Reapplication or Rehire



In consideration of the promises made by the Company in the Agreement, and to
the fullest extent permitted by law, I recognize and promise that I will not
seek or accept employment or direct independent contractor status with Ford
Motor Company, or any Released Entities in any capacity; I will not work on any
Ford Company related business through outside vendors; and I will not perform
work on Ford Motor Company premises. The Company and I agree that this provision
is not intended to prohibit me from accepting employment or independent
contractor status with a vendor of Ford Motor Company, or having an ownership
interest or leadership management role with such a vendor, so long as I do not
personally work on, and am not involved in, any aspect of the vendor’s business
that is related to Ford Motor Company. Neither Ford Motor Company, nor any of
the Released Entities, have any obligation to hire me or to do business with any
vendor that I am associated with as an owner or employee. I further agree that
this paragraph of the Agreement is sufficient legal grounds for denying
employment and/or termination of employment, and will constitute a legitimate,
non-discriminatory, non-retaliatory reason for Ford Motor Company and/or any
other Released Entity to terminate my employment, and Ford Motor Company and/or
any other Released Entity will have the absolute right to terminate such
employment.


12.
Enforceability and Interpretation



If any provision of this Agreement is found to be unenforceable, all other terms
shall be considered separate and independent from the other provisions of this
Agreement. The invalidity of any one provision shall not affect any other
provision of this Agreement. This Agreement shall be governed by the laws of the
State of Michigan, excluding its choice of law provisions. It is expressly
understood and agreed that although I consider the restrictions contained in
Paragraph 7 to be reasonable, if a final determination is made that the


7



--------------------------------------------------------------------------------





time or scope or any other restriction contained in Paragraph 7 is an
unenforceable restriction against me, the provisions of such restriction shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and scope and to such other extent as is determined or indicated to be
reasonable and enforceable. Alternatively, if it is determined that any
restriction contained in Paragraph 7 is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein.
Furthermore, both parties agree that the provisions of this Agreement are the
only provisions governing employee’s termination of employment with the Company
and waiver and release of any and all claims against the Company, that this
agreement supersedes all such prior agreements, and that these provisions of
this Agreement can only be modified by a written agreement.


13.
Dispute Resolution and Class Action Waiver



a)
In the event that any dispute arises about the validity, interpretation, effect
or alleged violations of this Agreement, or about any matter that may arise
between me and the Company in the future (other than claims for benefits under
any Employee Benefit Plan), except as set forth in Paragraph 7, the parties
agree to submit the dispute to final and binding arbitration in Michigan before
an experienced employment arbitrator licensed to practice law in Michigan and
selected in accordance with the American Arbitration Association rules
applicable to employment disputes. The arbitrator may not modify or change this
Agreement in any way.



b)
The arbitrator shall have the authority to resolve all arbitrable claims with
finality, in accordance with the arbitration rules. The arbitrator shall have
the exclusive authority to resolve any disputes about whether a claim is
arbitrable, except that only a civil court of competent jurisdiction may resolve
a dispute regarding the scope or enforceability of Section 13(c).The arbitrator
will not have authority or jurisdiction to decide class certification or
representative action issues.



c)
Class Action Waiver. I shall not institute or participate in, and the arbitrator
shall not have the authority to hear an arbitrable dispute on a class,
collective, consolidated, or representative basis, nor shall the arbitrator have
the authority to grant class-wide relief, relief on a consolidated basis, or
other relief extending beyond the individual claimant. I understand that both
Ford and I are waiving our rights to bring (or join, participate, or intervene
in) any claim, controversy, or dispute covered by this arbitration provision as
a class, collective, or other representative action. If a court of competent
jurisdiction determines that all or part of this Class Action Waiver is
unenforceable, unconscionable, void or voidable, the remainder of this Agreement
shall remain in full force and effect.



If both (1) the dispute is filed as a class, collective, or representative
action and (2) a court finds the class action waiver, or a portion thereof,
unenforceable, then the parties agree that any claims as to which this class
action waiver are enforceable shall be resolved by arbitration prior to
litigation of the claims to which the class action waiver was deemed
unenforceable. The parties agree that the claims to which the class action
waiver was deemed unenforceable shall be stayed pending resolution of the claims
subject to arbitration.


d)
I agree to pay my attorney’s fees and the expenses for any witnesses that
support my position. I understand that the Company will pay all expenses of the
arbitration, including required travel and



8



--------------------------------------------------------------------------------





other expenses of the arbitrator, AAA representatives, and any witness produced
at the direction of the arbitrator, as well as the costs relating to any proof
produced by the Company at the direction of the arbitrator, unless the
arbitrator directs otherwise in the award as provided for in the Administrative
Fee Schedule. Arbitration in this manner shall be the exclusive remedy for any
arbitrable dispute. The arbitrator’s decision or award shall be fully
enforceable and subject to an entry of judgment by a court of competent
jurisdiction.


e)
Notwithstanding the agreement to arbitrate as set forth in this Section, the
parties shall have the right, before, during or after any arbitration
proceeding, to obtain equitable remedies available in a court of competent
jurisdiction under applicable statutes and court rules. Any such claim or
judicial proceeding shall be filed in a state or federal court located in Wayne
County, Michigan. I expressly consent to the personal jurisdiction of the state
and federal courts located in Wayne County, Michigan for any lawsuit filed there
against me by the Company arising from or related to this Paragraph 13. Any such
proceeding or claim shall be governed by Michigan law, without regard to
Michigan choice-of-law principles. The institution of any suit permitted by this
paragraph shall not constitute a waiver of the agreement to arbitrate as set
forth in this paragraph.

 
f)
The agreement to arbitrate as set forth in this Paragraph does not apply to any
claims regarding the provision of benefits under any Employee Benefit Plan (the
“Plan”). In order to make a claim for benefits under any Plan, I understand that
I must first exhaust my administrative remedies under the procedures set forth
in the Plan and as established by the Plan Administrator. Once I have exhausted
my administrative remedies, if I wish to challenge any administrative denial
further, I may only bring an action in connection with the Plan in the United
States District Court for the Eastern District of Michigan to the extent
permitted under the Plan. The institution of any suit permitted by this
paragraph shall not constitute a waiver of the agreement to arbitrate as set
forth in this Paragraph.



g)
This Agreement is governed by the Federal Arbitration Act (9 U.S.C. §§ 1-16)
(“FAA”). Ford and I expressly agree that this Agreement shall be governed by the
FAA, even in the event I am otherwise exempted from the FAA, and expressly agree
that any disputes in this regard be resolved exclusively by an arbitrator.



14.
Informed Consent I acknowledge that:



•
I have carefully read this Agreement and have had a reasonable period of time in
which to consider the Agreement;



•
I fully understand what the Agreement means, and I am entering into it
voluntarily, of my own free will, without coercion or duress, and with the full
understanding of the significance and binding effect of this Agreement;



•
I have been advised in writing to consult with an attorney of my own choice (and
not related to the Company) prior to signing this Agreement and the Company
strongly recommends I do so;





9



--------------------------------------------------------------------------------





•
I am receiving valuable consideration in exchange for my execution of this
Agreement in the form of the consideration described herein that exceed the
consideration I would be entitled to if I quit or was terminated and did not
execute this Agreement;



•
If I materially violate any of my duties to the Company, or engage in any
material misconduct, before my anticipated separation from the Company, the
Company may in its sole discretion revoke this Agreement, rendering this
Agreement null and void;



•
If, after being offered the opportunity to execute this Agreement but before
this Agreement becomes effective, I separately quit or am terminated from my
employment with Ford, the Company may in its sole discretion revoke this
Agreement, rendering this Agreement null and void;.



•
I have not relied on any statements, promises or agreements of any kind made to
me in connection with my decision to sign this Agreement except for those terms
set forth in this Agreement; and



•
I understand that, in deciding to enter into this Agreement, the Company has
relied upon representations made by me herein, including without limitation
those in paragraphs 6 and 9, each of which are hereby made material. I further
understand that, should the Company discover that any such representation is
false or inaccurate before the Effective Date, the Company may in its sole
discretion revoke this Agreement, rendering this Agreement null and void.



PLEASE READ THIS AGREEMENT CAREFULLY. IT INCLUDES A GENERAL RELEASE AND WAIVER
OF ALL KNOWN AND UNKNOWN CLAIMS.


By signing below, I voluntarily agree to the terms and conditions of this
Agreement.


By:
/s/ Joseph R. Hinrichs
 
2/18/2020
 
Joseph R. Hinrichs
 
Date





Ford Motor Company:
 
 
 
 
 
 
By:
/s/ Kiersten K. Robinson
 
2/21/2020
 
Kiersten K. Robinson
 
Date
Title:
Chief Human Resources Officer
 
 





10



--------------------------------------------------------------------------------







EXHIBIT A
Joe Hinrichs – Retirement Benefits Summary




11



--------------------------------------------------------------------------------





Effective Dates
Ford Service Date: 12/01/2000
Last Day Worked: 2/29/2020
Retirement Effective Date: 3/1/2020
Termination Type
Regular Early Retirement w/ SRP
Compensation
AICP Bonus Payment
Pending Compensation Committee approval:
•    Eligible for full payment in 2020 for 2019
•    If a bonus is paid for the 2020 performance year, eligible for a pro-ration
(2/12 months); assuming a 3/1/2020 retirement date; paid March 2021.
Performance-Based Restricted Stock Units (PB-RSU)


Employee must be active at least 6 months subsequent to grant date in order to
retain the grant. All vested grants are retained.


Pending Compensation Committee approval, granted, unvested PB-RSU awards still
within their performance period will be retained and settled on the normal
lapse/settlement date. The final award of the initial grant will be determined
by the Compensation Committee at the end of the performance period and may be
pro-rated for months worked. Awards falling into this category are as follows:


2019 Annual PB-RSU Grants (2019-2021 performance period)
•    The final award of your initial grant will be determined by the
Compensation Committee at the end of the performance period.
•    The final PB-RSU awards will settle in 2022.


2018 Annual PB-RSU Grant (2018-2020 performance period)
•    The final award of your initial grant will be determined by the
Compensation Committee at the end of the performance period.
•    The final PB-RSU award will settle in March, 2021.


2017 Annual PB-RSU Grant (2017-2019 performance period)
•    The final award of your initial grant will be determined by the
Compensation Committee at the end of the performance period.
•    The final PB-RSU award will settle in March, 2020.


Time-Based Restricted Stock Units (TB-RSU)
Employee must be active at least 6 months subsequent to grant date in order to
retain the grant. All vested grants are retained.


Pending Compensation Committee approval, granted, unvested TB-RSU awards will be
retained and settled on the normal lapse/settlement date. Your awards falling
into this category are as follows:


•    2019 LTIP - TB-RSU: final tranche un-restricts March 2022.
•    2018 LTIP - TB-RSU: final tranche un-restricts March 2021.
•    2017 LTIP - TB-RSU (annual): final tranche un-restricts March 2020.
•    2017 LTIP - TB-RSU (incentive): final tranche un-restricts May 2020.
Stock Options


The following terms apply:
•    Options granted before retirement continue to vest and may be exercised
(subject to waiting period requirements) during the remaining term of the
options.
•    Incentive Stock Options (ISOs) must be exercised within three months of the
retirement date to preserve their favorable tax treatment (capital gains
taxation upon sale of shares held at least 12 months). ISOs exercised more than
three months after retirement date (or those that are not exercisable within
those three months) will lose their favorable tax treatment, and the value
realized as a result of exercise will be taxed as ordinary income (like
non-qualified option exercises).





12



--------------------------------------------------------------------------------





Joe Hinrichs – Retirement Benefits Summary


Health Care
Medical Plan and
Prescription Drug Coverage
Eligible for retiree medical plan with premium deductions from the pension check
until age 65 when Medicare eligible. Prescription coverage included with the
medical plan until age 65.
Dental Plan
Eligible for retiree dental plan with premium deductions from the pension check
until age 65 when Medicare eligible.
Health Savings Account
May continue to submit claims for qualified medical expenses until HSA is
depleted. The Company will continue to pay account maintenance fee until such
time as the Health Savings Account (both Bank Account Option and the Mutual Fund
Option) balance is less than $25.00.
Health Reimbursement Arrangement (HRA)
Retiree & spouse will be enrolled in Health Reimbursement Arrangement (HRA) at
age 65; Company contributions of $1,800 per person annually (pro-rated first
year) will be made available for reimbursement of health-related costs.
Vision Plan
Eligible to sign up during annual open enrollment as a retiree.
Insurances (Other Than Health Care)
Accidental Death & Dismemberment
Company-paid coverage of $25,000; ceases at age 65.
Basic Life Insurance
Company-paid life insurance will continue at $25,000.
Optional Life Insurance
Current level of coverage (5x) may be continued in retirement.
Disability Plan
Coverage ends.
Optional Accident Insurance
Not currently enrolled.
Spouse Life Insurance
Not currently enrolled.
Dependent Life Insurance
Not currently enrolled.
Pension / Savings Plans
Benefit Equalization Plan (on SSIP match)
BEP accrued prior to 12/31/2004 is distributed as soon as practicable after the
separation from employment. The BEP accrued after 12/31/2004 will be distributed
no earlier than the first day of the seventh month following separation, due to
IRC 409A.
Executive Retirement Benefits
(ESAP/SERP/SRP)
Non-qualified benefits will be distributed no earlier than the first day of the
seventh month following separation, due to IRC 409A. Please note that
non-qualified benefits are subject to FICA/Medicare tax liability. This is a
one-time tax that is due in the year of retirement. The tax is paid by the
Company and then recovered by withholding the full amount from your 7th month
pension check, which contains 6 months of retroactive non-qualified pension
payments.
General Retirement Plan (GRP)
See retirement estimate. If electing annuity - first payment occurs
approximately 6 weeks after commencement date, then first of month thereafter.
Savings and Stock Investment Plan
For distribution or management of SSIP assets: www.myfordbenefits.com; or call
Executive Personnel at (313) 322-9453.
Vehicle Programs
Vehicles
•    Eligible for two executive vehicles but responsible for fuel.
•    Eligible for up to two lease vehicles.

Miscellaneous Items
Vacation
2020 earned, unused vacation will be paid with last paycheck.
Outplacement Services
Company paid outplacement services for 12 months, beginning February 2020.



Waiver: The above terms are conditional upon receipt of signed Executive
Separation Waiver and Release Agreement.




This statement is intended to be a convenient summary of your status under
various plans of the Company, and is not intended to describe the terms and
conditions of the plans, policies or awards. Any benefit calculations are
subject to corrections for errors in the record or otherwise. Any discrepancy
between this document and the terms and conditions of Company plans, policies or
awards will be governed by the terms and conditions of the plans, policies or
awards. This document is not a promise or guarantee as to the type or amount of
benefit that may be payable in particular circumstances. The Company reserves
the right to end, suspend, or amend the Plans at any time, in whole or in part,
at its sole discretion. Amendments may also be made to comply with the
applicable statutes and regulations. In addition, certain benefits are subject
to "earning-out" or performance conditions, as provided in the related plans or
award terms and conditions. Determination as to eligibility or benefit amount
under the plans, policies or awards is made by the appropriate committee or
personnel activity at the time benefits may be payable, and is governed by the
detailed provisions of the plans, policies or awards.




13



--------------------------------------------------------------------------------





EXHIBIT B
SECOND RELEASE OF CLAIMS
I, Joe Hinrichs, hereby agree as follows:
(A)
In consideration of the benefits described in Section 2 of the Executive Waiver
and Release Agreement (the “Agreement”), I unconditionally and irrevocably
waive, abandon and release any and all rights or claims of any kind (including
all claims that relate to my employment or termination of employment) that I may
have, or my heirs, executors, agents or assigns may have, against Ford Motor
Company, its affiliates or subsidiaries, respective officers, directors, board
members, agents or employees, and the employee benefit plans sponsored by the
Company, and their fiduciaries (the “Released Entities”).

Furthermore, I represent that (a) I have not sustained any injuries during the
time of my employment which are compensable as part of a workers’ compensation
claim; and (b) as of the date of my execution of this Agreement, I am not aware
of any non-compliance by the Released Entities with, or their potential
violation of, any federal or state statute, regulation, other administrative
guidance, or common law doctrine, including but not limited to non-compliance or
potential violation of any statute, regulation, guidance, or common law doctrine
regarding discrimination on the basis of age, sex, race, national origin,
religion, or other protected status. I understand that the Company has relied on
these material representations in determining the amount of the benefits
described in the Agreement and in deciding to enter into the Agreement. Except
as provided in Section B below, I agree not to start any proceedings of any kind
against the Released Entities relating in any way to my employment or the
termination of my employment and I agree to terminate any proceedings I may have
begun or withdraw from any I may be participating in relating to my employment.
This waiver and release includes, but is not limited to, any and all rights or
claims, whether known or unknown, I may have under all laws (including statutes,
regulations, other administrative guidance, and common law doctrines), such as
the following:
•
Anti-discrimination statutes, such as the Age Discrimination in Employment Act
(“ADEA”), which prohibits age discrimination in employment; Title VII of the
Civil Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights Act of
1866, and Executive Order 11,246, which prohibit discrimination in employment
based on race, color, national origin, religion or sex; the Federal
Rehabilitation Act of 1973, which prohibits discrimination in employment on the
basis of handicap; the Americans with Disabilities Act, which prohibits
discrimination in employment on account of disability; the Equal Pay Act, which
prohibits paying men and women unequal pay for equal work; or any other federal,
state or local laws or regulations prohibiting employment discrimination.



•
Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the Employee Retirement Income
Security Act of 1974, as amended, which among other things, protects employee
benefits; the Fair Labor Standards Act of 1938, which regulates wage and hour
matters; the Family and Medical Leave Act of 1993, which requires employers to
provide leaves of absence under certain circumstances; and any other federal
laws relating to employment, such as veterans’ reemployment rights laws.



•
Any other laws, such as any federal, state or local laws or regulations, or any
common law doctrines related in any way to employment, employment
discrimination, or workers compensation benefits, any federal, state or local
law enforcing employment contracts, either express or implied or requiring



14



--------------------------------------------------------------------------------





an employer to deal with employees fairly and in good faith, and any other
federal, state, or local laws providing recourse for alleged defamation,
slander, libel, fraud, wrongful discharge, constructive discharge or tort-based
claims, including but not limited to, intentional infliction of emotional
distress.


(B)
I do not waive or release any rights or claims I may have that arise solely from
actions taken after this Second Release of Claims (“Release”) is signed or any
rights or claims that are not permitted by law to be waived or released, such as
workers’ compensation claims. I also do not waive and release any claims I may
have against the Company for reimbursement of authorized expenses if the expense
was incurred prior to my separation date. Rights or claims that the Company or
the Released Entities may have against me also survive. Nothing in this Release
or the Agreement shall be construed to affect the independent right and
responsibility of the Equal Employment Opportunity Commission (“EEOC”) or a
state or local fair employment practices agency acting as an EEOC referral
agency. I also understand that nothing in this Release or the Agreement or any
other agreement or document prohibits me from voluntarily communicating, without
notice to or approval by the Company or Released Entities, with any federal
government agency about a potential violation of a federal law or regulation.
However, to the extent an action or proceeding may be brought by any federal
government agency with respect to any alleged acts or omissions prior to my
execution of this Release, I expressly acknowledge and agree that I have
relinquished any entitlement to, and will not accept, any form of monetary
damages or any other form of relief in connection with any such action or
proceeding.

(C)
I specifically acknowledge and agree that this Release incorporates all terms
and conditions provided under the Agreement, including, but not limited to,
Section 13 (Dispute Resolution and Class Action Waiver) of the Agreement. I
specifically acknowledge and agree that all representations and warranties I
made under the Agreement remain accurate and are in full force.

(D)
By execution of this Release, I specifically acknowledge and agree that I was
allowed a period of at least twenty-one (21) calendar days to consider this
Release. I further acknowledge that I have a period of seven (7) calendar days
after the execution of this Release to revoke the same. I agree that, should I
choose to revoke this Release, I must deliver a written notice of revocation to
Kiersten Robinson, Chief Human Resources Officer.

This Release will become effective once the Release is fully executed by both
parties, the revocation period has expired, and provided I have not revoked the
Release. If I do not execute the Release or if I revoke the Release, I shall
forfeit any unpaid consideration described in Section 2 of the Agreement, and
shall be obligated to repay any paid consideration described in Section 2 of the
Agreement. I understand that my employment at Ford will end upon my Separation
Date and the Agreement will remain in effect, whether or not I choose to sign
and not revoke this Release.
(E)
I acknowledge that:

•
I have carefully read this Release and have had a reasonable period of time in
which to consider the Release;

•
I fully understand what the Release means, and I am entering into it
voluntarily, of my own free will, without coercion or duress, and with the full
understanding of the significance and binding effect of this Release;



15



--------------------------------------------------------------------------------





•
I have been advised in writing to consult with an attorney of my own choice (and
not related to the Company) prior to signing this Release and the Company
strongly recommends I do so;

•
I am receiving valuable consideration in exchange for my execution of this
Release in the form of the consideration described herein that exceed the
consideration I would be entitled to if I quit and did not execute this Release;
and

•
I have not relied on any statements, promises or agreements of any kind made to
me in connection with my decision to sign this Release except for those terms
set forth in this Release and the Agreement.

PLEASE READ THIS RELEASE CAREFULLY. IT INCLUDES A GENERAL RELEASE AND WAIVER OF
ALL KNOWN AND UNKNOWN CLAIMS.


By signing below, I voluntarily agree to the terms and conditions of this Second
Release of Claims.
By:
/s/ Joseph R. Hinrichs
 
3/2/2020
 
Joseph R. Hinrichs
 
Date



Ford Motor Company:
 
 
 
 
 
 
By:
/s/ Kiersten K. Robinson
 
3/4/2020
 
Kiersten K. Robinson
 
Date
Title:
Chief Human Resources Officer
 
 





16

